Citation Nr: 0842870	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-31 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1952 to 
September 1956 and from October 1956 to October 1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that, in pertinent part, denied service 
connection for a seizure disorder and post-traumatic stress 
disorder (PTSD).  Although the May 2005 rating decision 
denied other claims for service connection for various 
disabilities, the veteran specifically elected to appeal only 
the issues of service connection for a seizure disorder and 
PTSD.  During the appeal period, the RO issued a rating 
decision in August 2008 that granted service connection for 
PTSD.  As this grant of service connection represents a full 
grant of benefits on appeal as to that issue, it is no longer 
in appellate status.  


FINDING OF FACT

There is no medical evidence showing a current seizure 
disorder and the veteran's complaints of chronic syncopal 
episodes and/or dizziness have not been medically linked to 
any in-service disease or injury.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
seizure disorder have not been met.  38 U.S.C.A. § 1110, 
5103, 5103A, 5107(a) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in July and December 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

Although the notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  That notwithstanding, the RO sent another duty-to-
assist letter to the veteran in September 2007.  The post-
adjudicatory letter specifically notified the veteran 
regarding the assignment of effective dates and disability 
ratings for any grant of service connection.  The claim was 
readjudicated in an August 2008 supplemental statement of the 
case.

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations when necessary, obtained medical opinions as to 
the etiology and severity of disabilities when appropriate, 
and afforded the veteran the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the veteran has not 
contended otherwise.  

The veteran was not examined by VA in conjunction with this 
claim of service connection for a seizure disorder; however, 
no such examination is necessary in this case because there 
is no evidence of an in-service seizure disorder and the 
record does not reflect the presence of any current seizure 
disorder.  In disability compensation (service connection) 
claims, VA must provide a medical examination [for a nexus 
opinion, as applicable] when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for a seizure disorder.  
He and his wife maintain that he has had periods of syncope 
and dizziness since service.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service medical records do not show complaints, findings or 
treatment for a seizure disorder, syncopal episodes or dizzy 
spells.  Several physical examination reports, including the 
1972 report prior to discharge, indicate that the veteran 
denied disturbances of consciousness, among other maladies.  

Similarly, current medical records make no mention of a 
seizure disorder.  Private medical records from 2006 through 
2008 indicate that the veteran had a history of one syncopal 
episode in 1998 with a negative work-up.  Other records 
indicate that the veteran has multiple current disabilities, 
including, but not limited to, hypertension, chronic atrial 
fibrillation, coronary artery disease, and a history of 
frequent falls.  

The medical record does not indicate that the veteran has a 
diagnosed seizure disorder.  The veteran sincerely believes 
that his dizzy spells and the one documented syncopal episode 
are manifestations of a seizure disorder.  The veteran's 
assertions are supported by a lay statement from his wife, 
who witnessed the claimed dizzy spells.  The veteran can 
attest to factual matters of which he had first-hand 
knowledge, e.g., dizzy spells, experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran and his 
wife, as lay persons have not been shown to be capable of 
making medical conclusions, thus, their statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Although the veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise, and therefore cannot provide a competent 
opinion regarding diagnosis and causation.

Lay evidence is one type of evidence that must be considered 
and competent lay evidence can be sufficient in and of 
itself.  The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against lay statements.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007).

The veteran is not competent to provide an opinion as to 
whether his current dizzy spells are related to an in-service 
disease, injury or other incident of service, which ended 
over thirty years earlier.  

The credibility of the veteran's testimony and the lay 
statements must be weighed against the other evidence of 
record, including the objective finding showing no seizure 
disorder in service or currently.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The trier of fact should consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
See Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See also, 
Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may 
be considered as one factor in rebutting the aggravation part 
of the section 1111 presumption of soundness).

The "absence of evidence" or "negative" evidence of any 
complaints, findings or diagnosis of a seizure disorder 
during service in this case is supported by affirmative 
evidence which tends to show that no seizure disorder was 
incurred during that time.  Such affirmative evidence 
consists of the separation examination report which was 
negative for dizzy spells, seizures, loss of consciousness, 
black out spells, etc.  

Although the veteran insists that he has a seizure disorder 
that began during service, the fact remains that the service 
medical records are silent as to any complaints, findings or 
diagnosis of any seizures, blackout spells, dizziness or loss 
of consciousness.  Moreover, the veteran has not provided any 
medical evidence showing a current seizure disorder.  This is 
affirmative evidence that the veteran did not develop a 
seizure disorder during active duty.  Moreover, even if he 
did experience a syncopal episode during service, as he has 
stated, it is not necessarily the cause of his current 
dizziness, and there is no competent evidence showing that it 
is the cause.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002).

It is well-established that a symptom such as dizziness, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted, 
unless there is a medical nexus linking the veteran's 
dizziness/blackouts to an incident in service.  See Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  There 
is no competent evidence showing that the veteran's 
dizzy/blackout spells derived from an in-service disease or 
injury.  

A claim for service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  Absent evidence of a current seizure disorder, the 
preponderance of the evidence is against the claim of service 
connection for a seizure disorder; there is no doubt to be 
resolved; and service connection is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for a seizure disorder is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


